Supreme Court of Florida
                                   ____________

                                   No. SC16-1041
                                   ____________

                           KENNETH L. GRIMSLEY,
                                 Petitioner,

                                         vs.

                              JULIE L. JONES, etc.,
                                  Respondent.

                                [November 23, 2016]

PER CURIAM.

      This case is before the Court on the petition of Kenneth L. Grimsley for a

writ of habeas corpus.1 His petition is the twelfth extraordinary writ petition or

notice he has filed with this Court since 2005. We dismissed Grimsley’s petition

in this case and expressly retained jurisdiction to pursue any possible sanctions

against him based upon the volume and repetitive nature of his frivolous and

inappropriate filings. Grimsley v. Jones, No. SC16-1041, 2016 WL 4446496 (Fla.




      1. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const.
Order Filed Aug. 23, 2016) (unpublished); see also Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion).

      Grimsley currently is incarcerated in the Florida Department of Corrections

upon his judgments of conviction and sentences in case number 96-1003-CF for

robbery with a firearm (Count I), aggravated battery with a firearm (Count II), and

possession of a firearm by a felon (Count III), as well as violation of his probation

in case numbers 90-2048-CF (attempted robbery with a deadly weapon), 90-2049-

CF (robbery with a firearm), and 90-2050-CF (robbery with a firearm). On April

17, 1997, the Circuit Court of the Fifth Judicial Circuit, in and for Marion County,

sentenced Grimsley to seven years’ imprisonment for violating his probation in

case numbers 90-2048-CF, 90-2049-CF, and 90-2050-CF. In case number 96-

1003-CF, Grimsley was sentenced to forty years’ imprisonment as a Habitual

Violent Felony Offender as to Counts I and II, and to thirty years’ imprisonment as

a Habitual Violent Felony Offender as to Count III. Grimsley did not take a direct

appeal.

      Grimsley began filing petitions challenging his incarceration with this Court

in 2005. Since that time, he has filed eleven additional extraordinary writ petitions

or notices.2 All of his filings have pertained to his convictions and sentences in


      2. Grimsley v. Jones, No. SC16-452 (Fla. Apr. 11, 2016) (habeas petition
dismissed pursuant to Baker v. State, 878 So. 2d 1236 (Fla. 2004)); Grimsley v.
Jones, 177 So. 3d 1266 (Fla. 2015) (table) (Case No. SC15-1059) (habeas petition

                                         -2-
circuit court case numbers 90-2048-CF, 90-2049-CF, 90-2050-CF, and 96-1003-

CF, and have been frivolous, devoid of merit, or inappropriate for consideration by

this Court. We have never granted Grimsley the relief sought by him in any of his

filings.

       Grimsley’s habeas petition in this case clearly continues his pattern of filing

frivolous pro se requests for relief. In it, Grimsley attempts to collaterally attack

the legality of his convictions and sentences based on a claim that the trial court

lacked jurisdiction due to fundamental errors. Such use of the writ of habeas

corpus is unauthorized as, with limited exceptions, collateral postconviction

challenges must be raised under Florida Rule of Criminal Procedure 3.850. See



dismissed pursuant to Pettway v. State, 776 So. 2d 930, 931 (Fla. 2000)); Grimsley
v. Jones, 168 So. 3d 225 (Fla. 2015) (table) (Case No. SC15-371) (habeas petition
dismissed pursuant to Baker v. State, 878 So. 2d 1236 (Fla. 2004)); Grimsley v.
Crews, 151 So. 3d 1225 (Fla. 2014) (table) (Case No. SC14-1141) (habeas petition
dismissed pursuant to Pettway v. State, 776 So. 2d 930, 931 (Fla. 2000)); Grimsley
v. State, 145 So. 3d 824 (Fla. 2014) (table) (Case No. SC14-950) (mandamus
petition voluntarily dismissed); Grimsley v. State, Case No. SC14-154 (Fla. Feb. 6,
2014) (habeas petition transferred); Grimsley v. McNeil, 28 So. 3d 44 (Fla. 2010)
(table) (Case No. SC09-1855) (habeas petition dismissed pursuant to Baker v.
State, 878 So. 2d 1236 (Fla. 2004)); Grimsley v. McNeil, 18 So. 3d 1037 (Fla.
2009) (table) (Case No. SC09-1331) (habeas petition dismissed pursuant to Baker
v. State, 878 So. 2d 1236 (Fla. 2004)); Grimsley v. State, 954 So. 2d 27 (Fla. 2007)
(table) (Case No. SC06-2444) (mandamus petition denied under the authority of
Huffman v. State, 813 So. 2d 10, 11 (Fla. 2000)); Grimsley v. McDonough, 944
So. 2d 344 (Fla. 2006) (table) (Case No. SC06-1768) (habeas petition dismissed
pursuant to Baker v. State, 878 So. 2d 1236 (Fla. 2004)); Grimsley v. State, 935
So. 2d 1219 (Fla. 2005) (table) (Case No. SC05-665) (notice administratively
dismissed).


                                         -3-
Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004). Moreover, Grimsley’s

allegations of trial court error are not cognizable by motion under rule 3.850. See

Fla. R. Crim. P. 3.850(c); see also McCrae v. State, 437 So. 2d 1388, 1390 (Fla.

1983). We dismissed the petition and, in accordance with State v. Spencer, 751
So. 2d 47 (Fla. 1999), directed Grimsley to show cause why he should not be

barred from filing any future pro se requests for relief and referred to the Florida

Department of Corrections for possible disciplinary action as provided in section

944.09, Florida Statutes (2016).

      Grimsley filed a response to this Court’s order to show cause, opposing a

pro se barring order on the basis that his prior filings were made in good faith

based on his right of access to courts, that the Court did not forewarn him of

potential sanctions prior to issuance of the order to show cause, and that his filings

had been prepared on his behalf by prison law clerks. After considering

Grimsley’s response to the show cause order, we conclude that it fails to show

cause why sanctions should not be imposed. We further conclude that Grimsley’s

habeas corpus petition filed in this case, which represents the ninth petition for writ

of habeas corpus in which he has raised the same issues and sought the same relief,

is a frivolous proceeding brought before this Court by a state prisoner. See §

944.279(1), Fla. Stat. (2016).




                                         -4-
      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Kenneth L.

Grimsley that are related to case numbers 90-2048-CF, 90-2049-CF, 90-2050-CF,

and 96-1003-CF, unless such filings are signed by a member in good standing of

The Florida Bar. Counsel may file on Grimsley’s behalf if counsel determines that

the proceeding may have merit and can be brought in good faith.3 Furthermore,

because we have found Grimsley’s petition to be frivolous, we direct the Clerk of

this Court, pursuant to section 944.279(1), Florida Statutes (2016), to forward a

copy of this opinion to the Florida Department of Corrections’ institution or

facility in which Grimsley is incarcerated.

      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

Original Proceeding – Habeas Corpus

Kenneth L. Grimsley, pro se, Lowell, Florida,



       3. In recent years, we have imposed comparable sanctions on other litigants
whose pro se filing practices have exhibited their disregard for abusing scarce
judicial resources in this Court. See, e.g., Green v. State, 190 So. 3d 1026 (Fla.
2016); Casey v. State, 177 So. 3d 603 (Fla. 2015); Clark v. Crews, 159 So. 3d 122
(Fla. 2014); McCutcheon v. State, 117 So. 3d 769 (Fla. 2013); James v. Tucker, 75
So. 3d 231 (Fla. 2011); Johnson v. Rundle, 59 So. 3d 1080 (Fla. 2011); Steele v.
State, 14 So. 3d 221 (Fla. 2009); Pettway v. McNeil, 987 So. 2d 20 (Fla. 2008).


                                        -5-
     for Petitioner

No appearance for Respondent




                               -6-